 1

 2
                                                            JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   NIMESH SHAH,                           Case No. 2:21-CV-03953-VAP (AFM)
12
                         Petitioner,
                                            JUDGMENT
13
            v.
14
     UNITED STATES OF AMERICA,
15
     WARDEN BURKHOLTZ,
16
                         Respondent.
17

18         In accordance with the Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus,
20         IT IS ORDERED AND ADJUDGED that this action is summarily dismissed
21   without prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in
22   the United States District Court.
23

24   DATED: May 19, 2021
25

26                                        ___________________________________
                                                 VIRGINIA A. PHILLIPS
27                                          UNITED STATES DISTRICT JUDGE
28
